The opinion of the court was delivered by
Dixon, J.
Samuel Petty, Alfred Petty and Mary C. Young are children and administrators of Susan Petty, deceased. The present bill was filed by Samuel and Alfred against Mary, setting up that she was the holder of a promissory note, dated October 13th, 1881, made by Susan, for the payment of $3,000, with interest, on April 1st, 1883, to Mary or her order, and alleging that such note was fraudulently procured by Mary, was without considera*658tion, and was invalid. The bill prays that Mary may be decreed to surrender the note as void; but that, if the court shall find the note to be supported by a legal consideration, then, according to the interpretation which the complainants now put upon their-bill, an account is sought. The. vice-chancellor adjudged that the note was valid; but, owing to the ambiguity of the terms in which an account is prayed, declined to ascertain the amount due upon it, and advised the dismissal of the bill. From the decree thereupon made, the complainants appeal, insisting that the note is void, or, if valid, then the amount due should be settled in equity.
The jurisdiction of a court of equity to entertain a suit by administrators against their co-administrator, an4 to decide questions as to the fact of indebtedness, and the amount owing between the- decedent and the co-administrator, is clear. Smith v. Lawrence, 11 Paige 206; Peake v. Ledger, 8 Hare 313; Ransom v. Geer, 3 Stew. Eq. 249. Inasmuch, therefore, as the cause seems to have been tried on the idea that thé court could, if necessary, settle the amount of indebtedness, we have concluded to give to the bill the interpretation for which the complainants contend, and so to decide the whole controversy.
The evidence satisfactorily shows that the note was honestly obtained, and for a valuable consideration. In 1869, Mary had joined with her mother in conveying land, of which her father died seized intestate. The price of Mary’s share of this land had been received and retained by her mother; this, with interest to the date of the note, amounted to about $1,900, and formed part of the consideration. The balance appears to be for compensation to Mary for service rendered to her mother, a widow, during some twelve years prior to the maturity of the note, and after Mary had become of age. Of course, this service might have been rendered out of filial affection solely, and would be assumed to have been so rendered in the absence of evidence to the contrary ; but the giving of the note constitutes such evidence. On its face it purports to .have been given “ for value received,” and, even without these words, it would imply that every dollar promised by it was for an equivalent. 1 Pars, on Cont. 249. *659There is no evidence in the cause to rebut this presumption. It must, therefore, be regarded as established that the service, for which the note was in part given, was rendered upon an understanding that it should be paid- for, and the note indicates the price upon which the parties, agreed. Hence, we are satisfied that the whole amount of principal and interest mentioned in the note is due from the estate of Susan Petty to the defendant.
Let the decree dismissing the bill be reversed, and let a decree be entered that the note in question constitutes a just debt against the estate of Susan Petty for the amount of $3,000 and interest from October 13th, 1882.
The defendant is entitled to costs against the estate, both in the court of chancery and in this court. '

Decree unanimously reversed.